Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claims 1-12 filed March 12, 2021 are pending in which claims 1 and 7 are in independent forms.    

Priority
Acknowledgment is made of applicant's claims benefit of Japanese Application 2020-131296 filed August 1. 2020. 

ALLOWANCE
	Claims 1-12 are allowed over the prior art of made of record.

REASON FOR ALLOWANCE
	The prior art of made of record, Florissi et al. (US Patent Pub. No. 2019/0188046) discloses:
Florissi et al. teach a method that when a data is stored in the blockchain it adds a block to the blockchain and may perform encryption to the block and communicating amongst nodes in a peer-to-peer network and obtaining consensus amongst nodes to add the block to the blockchain (par. 41),
Florissi et al. also teach a method that utilizes a multi-cluster distributed data processing platform to configure to interact with one or more blockchain networks each maintaining at least one distributed ledger. The worldwide Hadoop (WWH) nodes is configured to create job (Par. 652),
Florissi et al. finally teach a method that the blockchain comprises a continuously growing list of records, called blocks, and each block contain a cryptographic hash of the previous block, a timestamp, and transaction data which are linked and secured using cryptography (Par. 631),
Ford (US Patent Pub. No. 2021/0091957) discloses:
Ford teaches a method that the chain of blockchain is a transaction log of structured hash-linked blocks in which each block contains a sequence of N transactions where N is equal to or greater than one. The block header includes a hash of the block's transactions, as well as a hash of the prior block's header (Par. 41).
Ford also teaches a method that a peer node includes different jobs such as accepting transactions, bundling the transactions into blocks, coming to an agreement with the other peers that are doing the same thing in parallel on what the order of the blocks that they are all creating should be (Par. 49)
Ford finally teaches a method that a blockchain can gather new transactions into a new block and add that to an existing hash value and then encrypted to create a new hash for the new block (Par. 172).  However, after careful consideration the applicant’s application is about a blockchain system that utilizes joining nodes and get a valid nonce by searching solution candidates of an optimization problem requested by a client, so that it enables the computational resources for searching valid nonces to be used to solve optimization problems.  Therefore the combination of prior are of made of record do not teach or suggest feature of “…; a plurality of nodes in which each node has a means to create jobs, to broadcast the jobs to a blockchain and to verify a genuineness of blocks which the node receives from other nodes; and a plurality of blocks in which each block includes a hash value of the last block in the blockchain and one or more jobs selected from the jobs broadcasted to the blockchain and one or more nonces, wherein the nonce is a combination of a solution candidate of the optimization problem of a corresponding job in the block or one of the previous blocks and an evaluated value of the solution candidate, and the block is genuine only when the solution candidate and an evaluated value of the solution candidate coincide for each nonce in the block” as recited in claims 1 and 7 .  The prior arts of made of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claims 1 and 7 as a whole.  Consequently, independent claims 1 and 7 and dependent claims 2-6 and 8-12 are allowable over prior art of record.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ansari et al. United States Patent Publication No. 2019/0228133,
Lai et al. United States Patent Publication No. 20200344233,
Singh et al. United States Patent Publication No. 2021/0234669,
Tammana et al. United States Patent Publication No. 2021/0264420.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.
CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157                                                                                                                                                                                                        
/James Trujillo/Supervisory Patent Examiner, Art Unit 2157